                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FRIENDS OF DEL NORTE, et al.,                     Case No. 3:18-cv-00129-JD
                                                         Plaintiffs,
                                   8
                                                                                              ORDER RE MOTION TO DISMISS
                                                   v.
                                   9
                                                                                              Re: Dkt. No. 47
                                  10        CALIFORNIA DEPARTMENT OF
                                            TRANSPORTATION, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            This order resolves the federal defendants’ motions to dismiss claims against the Federal

                                  14   Highway Administration (“FHWA”) under Federal Rule of Civil Procedure 12(b)(1) and Rule

                                  15   12(b)(6). Dkt. No. 47. The facts and record in this long-running dispute were presented in detail

                                  16   in prior proceedings, and the parties’ familiarity with them is assumed. See Souza v. Cal. Dep’t of

                                  17   Transp., Case No. 13-cv-04407-JD, Dkt. No. 87 (May 2, 2014 preliminary injunction order); id.,

                                  18   Dkt. No. 97 (July 9, 2014 dismissal without prejudice order).

                                  19            The Court finds the motion suitable for decision on the papers pursuant to Civil Local

                                  20   Rule 7-1(b). The claims are dismissed with leave to amend.

                                  21                                               DISCUSSION

                                  22   I.       LEGAL STANDARDS
                                  23            Well-established standards govern the motions. “A Rule 12(b)(1) jurisdictional attack may

                                  24   be facial or factual. In a facial attack, the challenger asserts that the allegations contained in a

                                  25   complaint are insufficient on their face to invoke federal jurisdiction. By contrast, in a factual

                                  26   attack, the challenger disputes the truth of the allegations that, by themselves, would otherwise

                                  27   invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)

                                  28   (citations omitted).
                                   1           Plaintiffs incorrectly characterize FHWA as “disput[ing] the truth” of jurisdictional

                                   2   allegations and making a factual attack under Rule 12(b)(1). Dkt. No. 51 at 6. But they also

                                   3   recognize that defendants’ motion “presents a straightforward question of statutory interpretation:

                                   4   when Congress limited FHWA’s authority to assign federal environmental review responsibilities

                                   5   to States for ‘highway projects within the State,’ did it intend to exclude projects, like the Project

                                   6   [at issue here], which have as their explicit purpose the facilitation of certain types of traffic . . .

                                   7   between two States?” Id. at 1. This amounts to a facial challenge to jurisdiction. “Where a

                                   8   defendant in its motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) asserts that the

                                   9   allegations in the complaint are insufficient to establish subject matter jurisdiction as a matter of

                                  10   law (to be distinguished from a claim that the allegations on which jurisdiction depends are not

                                  11   true as a matter of fact),” the attack on jurisdiction is made on the face of the complaint, and the

                                  12   Court takes “the allegations in the plaintiff’s complaint as true.” Whisnant v. United States, 400
Northern District of California
 United States District Court




                                  13   F.3d 1177, 1179 (9th Cir. 2005). A “question of statutory interpretation” presents a legal, not a

                                  14   factual, dispute and constitutes a facial attack on jurisdiction.

                                  15           The jurisdictional issue in this case relates to the sovereign immunity of the FHWA, a

                                  16   component of the federal government. See Dep’t of Treas.-I.R.S. v. Fed. Lab. Relations Auth., 521

                                  17   F.3d 1148, 1152 (9th Cir. 2008) (sovereign immunity goes to jurisdiction). The Supreme Court

                                  18   has stated “on many occasions that a waiver of sovereign immunity must be ‘unequivocally

                                  19   expressed’ in statutory text.” F.A.A. v. Cooper, 566 U.S. 284, 290 (2012). “Legislative history

                                  20   cannot supply a waiver that is not clearly evident from the language of the statute. Any

                                  21   ambiguities in the statutory language are to be construed in favor of immunity, so that the

                                  22   Government’s consent to be sued is never enlarged beyond what a fair reading of the text

                                  23   requires.” Id. (citations omitted).

                                  24           To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state

                                  25   a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                  26   (2007). This calls for enough “factual content that allows the court to draw the reasonable

                                  27   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                  28   678 (2009) (citing Twombly, 550 U.S. at 556). The plausibility analysis is “context-specific” and
                                                                                            2
                                   1   not only invites, but “requires the reviewing court to draw on its judicial experience and common

                                   2   sense.” Id. at 679.

                                   3   II.     RULE 12(B)(1) MOTION
                                   4           At issue here is the proper interpretation of 23 U.S.C. § 327, which allows FHWA to

                                   5   assign responsibility for performing environmental reviews required by federal law to states that

                                   6   undertake certain transportation projects. 23 U.S.C. § 327(a)(2)(A), (B). Under such an

                                   7   assignment, the state becomes “solely responsible and solely liable for carrying [the reviews] out.”

                                   8   Id. § 327(e). While the FHWA may intervene in these actions, id. § 327(d)(3), it cannot be sued

                                   9   for a state’s failure to fulfill its environmental review responsibilities, see id. § 327(d)(2), and the

                                  10   state is liable “in lieu of and without further approval of the Secretary [of Transportation].” Id.

                                  11   § 327(e). This section simply permits the FHWA to assign environmental review responsibilities

                                  12   for projects “within” a state. Id. § 327(2)(A), (B)(ii).
Northern District of California
 United States District Court




                                  13           The 197/199 Safe STAA Access Project is entirely “within the State” of California, so

                                  14   responsibility for the project’s environmental reviews may be assigned under Section 327.

                                  15   Department of Transportation regulations have interpreted Section 327 to mean that

                                  16   “[e]nvironmental reviews ineligible for assignment and State assumption . . . include reviews for

                                  17   the following types of projects: (1) Projects that cross State boundaries, and (2) Projects adjacent

                                  18   to or that cross international boundaries.” 23 C.F.R. § 773.105(c). The memorandum of

                                  19   understanding (“MOU”) between California and FHWA that governs the project at issue mirrors

                                  20   this regulatory language and excludes “[a]ny project that crosses State boundaries and any project

                                  21   that crosses or is adjacent to international boundaries” from California’s assumption of

                                  22   environmental review responsibility for highway projects. Dkt. No. 1, Ex. 1 at ECF p. 83 (MOU

                                  23   § 3.3.2). There is no dispute that all the work called for by the challenged project is located in

                                  24   California. See Dkt. No. 1 ¶¶ 9, 108-113.

                                  25           California has assumed responsibility for conducting the environmental reviews in this

                                  26   case under the governing MOU. That agreement assigns responsibility for environmental

                                  27   assessments under the National Environmental Policy Act, the Endangered Species Act, the

                                  28   Magnuson-Stevens Act, the Wild and Scenic Rivers Act, and Section 4(f) of the Department of
                                                                                           3
                                   1   Transportation Act, among other federal laws, to the state. Dkt. No. 1, Ex. 1 at ECF pp. 78-80

                                   2   (MOU §§ 3.1-3.3). These are all the environmental assessments that plaintiffs allege defendants,

                                   3   including the FHWA, failed to comply with. Dkt. No. 1 ¶¶ 134-184. Since the project is “within

                                   4   the State” of California, the MOU properly assigned responsibility for the relevant reviews to

                                   5   California under federal law, transportation regulations, and its own terms. Consequently, the

                                   6   state is “solely responsible and solely liable for carrying [them] out.” 23 U.S.C. § 327(e).

                                   7   Concomitantly, the Court lacks jurisdiction over the FHWA regarding the claims in this case.

                                   8           Plaintiffs’ arguments to the contrary are not well taken. They contend that the 197/199

                                   9   Safe STAA Project is not “within the State” of California because the purpose of the project is to

                                  10   increase interstate traffic between California and Oregon and its impacts will be felt in Oregon as

                                  11   well. Dkt. No. 51 at 8-15. But where a project is located is not necessarily coterminous with its

                                  12   purpose or impacts. For example, an international airport may be entirely within California, but
Northern District of California
 United States District Court




                                  13   its purpose is to facilitate travel outside of the state and its impacts will be felt externally as well.

                                  14   But the airport is still “within” California. So too here.

                                  15           Plaintiffs’ arguments also unduly depend on verbal contortions and gymnastics to

                                  16   challenge the statutory immunity grant. While sovereign immunity “must be ‘unequivocally

                                  17   expressed,’” any “ambiguities in the statutory language are to be construed in favor of immunity,

                                  18   so that the Government’s consent to be sued is never enlarged beyond what a fair reading of the

                                  19   text requires.” Cooper, 566 U.S. at 290 (citations omitted). Plaintiffs suggest that the project

                                  20   should be defined as “a STAA truck corridor between Grants Pass, Oregon and Crescent City,

                                  21   California,” via a daisy-chain of dictionary definitions. Dkt. No. 51 at 9. But the only reasonable

                                  22   understanding of “project” in this case is the 197/199 Safe STAA Access Project, which according

                                  23   to the complaint, consists of five roadwork sites in California. Dkt. No. 1 ¶ 9. Similarly, plaintiffs

                                  24   assert that “project” in Title 23, the highway code, should be synonymous with the Endangered

                                  25   Species Act’s “action area,” with no justification. Dkt. No. 51 at 12-13; see CZ Servs., Inc. v.

                                  26   Express Scripts Holding Co., Case No. 18-cv-04217, 2018 WL 4998141, at *2 (N.D. Cal. Oct. 15,

                                  27   2018) (rejecting argument that statutory terms must be defined by reference to distant and

                                  28   disconnected code sections).
                                                                                            4
                                   1           With Section 327, Congress made an explicit choice to allow states undertaking certain

                                   2   transportation projects to assume responsibility for environmental assessments that would

                                   3   otherwise be required of the FHWA. Congress required that when a state takes such

                                   4   responsibility, as California has here, it is “solely responsible and solely liable for carrying out”

                                   5   those reviews. FHWA’s sovereign immunity has not been waived, and the Court lacks

                                   6   jurisdiction over the claims asserted against it in this case.

                                   7   III.    RULE 12(B)(6) MOTION
                                   8           Because the Court lacks jurisdiction over all claims against the FHWA, its Rule 12(b)(6)

                                   9   motion to dismiss certain claims for failure to state a claim is terminated as moot.

                                  10                                              CONCLUSION

                                  11           FHWA’s motion to dismiss under Rule 12(b)(1) is granted, and its Rule 12(b)(6) motion is

                                  12   terminated as moot. In light of the clear statutory language, the Court has doubts that plaintiffs
Northern District of California
 United States District Court




                                  13   can amend around this jurisdictional problem. Even so, since the Court cannot say that any

                                  14   amendment would necessarily be futile and leave to amend “when justice so requires” is to be

                                  15   granted with “extreme liberality,” plaintiffs may file an amended complaint by May 8, 2020.

                                  16   Hoang v. Bank of Am., N.A., 910 F.3d 1096, 1102 (9th Cir. 2018) (citations omitted). No new

                                  17   claims or parties may be added without the Court’s prior approval.

                                  18           If this deadline is not feasible in light of the public health situation, the parties may agree

                                  19   on a new date by stipulation. If the parties cannot agree, a party may ask the Court to extend the

                                  20   deadline.

                                  21           IT IS SO ORDERED.

                                  22   Dated: April 9, 2020

                                  23

                                  24
                                                                                                        JAMES DONATO
                                  25                                                                    United States District Judge
                                  26

                                  27

                                  28
                                                                                           5
